
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1.10


AMENDMENT ONE

TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

Dated November 1, 2002


        The Doe Run Resources Corporation (the "Company") and Jeffrey L. Zelms
(the "Employee" or "you") agree, effective November 1, 2002, to amend the
Amended and Restated Executive Employment Agreement, dated November 1, 2002,
between the Company and Employee, by:

1.replacing paragraph (b) in Section 2 with the following:

(b)an annual stay bonus of $250,000 (a "Stay Bonus") payable on each of
November 1, 2002, November 1, 2003, November 1, 2004, and November 1, 2005 (each
a "Bonus Date") provided, however, that you must continue your employment with
the Company through a Bonus Date to be entitled to a Stay Bonus payment on such
Bonus Date, provided that if you are dismissed from your employment without
cause at any point prior to payment in full of such Stay Bonus, you will be
entitled to a pro rata portion of the unpaid Stay Bonus with respect to the
fiscal year of your dismissal. Notwithstanding any provision herein, your Stay
Bonuses shall be in lieu of any bonus to which you would otherwise be entitled
with respect to the fiscal years for which the Stay Bonus is paid, provided that
the Company's Board of Directors may, from time to time and in its sole
discretion, award additional bonuses. Notwithstanding any provision in this
Agreement, the Company shall not be required to pay you (i) any bonus, where the
payment of such bonus would violate any other agreement between the Company and
any lender of the Company, or (ii) in the event that any agreement between the
Company and any lender of the Company limits the aggregate amount that the
Company may pay as bonuses, net worth appreciation payments, profit sharing
payments or other payments of similar nature ("Restricted Payments") during any
period, any bonus in excess of your pro rata portion of the aggregate amount of
applicable Restricted Payments which the Company is permitted to pay. In the
event that the Company is unable to pay you a bonus due to the preceding
sentence, the Company's obligation to pay you such bonus shall be deferred until
such time that the Company is permitted to pay such bonus pursuant to the
preceding sentence.

3.adding the following sentence to the end of Section 11:

Notwithstanding any provision herein to the contrary, the indemnification in
this Section 11 shall not apply with respect to any actions or proceedings which
are brought by or in the right of the Company.



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

  THE DOE RUN RESOURCES CORPORATION
d/b/a The Doe Run Company
 
/s/  IRA LEON RENNERT      

--------------------------------------------------------------------------------

Ira Leon Rennert
Chairman of the Board
 
/s/  JEFFREY L. ZELMS      

--------------------------------------------------------------------------------

Jeffrey L. Zelms
Employee





QuickLinks


AMENDMENT ONE TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT Dated
November 1, 2002
